DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to initial filing on 11/11/2019.
Claims 1-6 are currently pending and have been considered below.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving section” and “a control section” in claims 1-5.
Based on the Examiner’s understanding of the claim language, the Examiner looked into the specification to determine the structure corresponding to each of the claimed “means for” (or the substitutes for “means for,” e.g., “section”) limitations.  Applicants’ Specification discloses “FIG. 10 is a diagram to show an exemplary overall structure of a radio base station according to one embodiment of the present invention. A radio base station 10 has a plurality of transmitting/receiving antennas 101, amplifying sections 102, transmitting/receiving sections 103, a baseband signal processing 10section 104, a call processing section 105 and a communication path interface 106. Note that one or more transmitting/receiving antennas 101, amplifying sections 102 and transmitting/receiving sections 103 may be provided.” Specification, para. 112. “The control section (scheduler) 301 controls the whole of the radio base station 10. The control section 301 can be constituted by a controller, a control circuit or control apparatus that can be described based on general understanding of the technical field to which the present invention pertains.” Specification, para. 123.
The ensuing paragraphs describe the processor performing analysis steps.  As such, the Examiner interprets the claimed sections to perform the receiving//transmitting and controlling steps.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s submission of prior art Takeda et al. (EP 3340710).
Regarding claim 1, Takeda discloses a user terminal that communicates by using a plurality of cells, including at least a given cell to use a first transmission time interval (TTI) and a second TTI having a shorter TTI length than the first TTI (Figure 6A), the user terminal 5comprising:
a receiving section that receives, in the given cell, first downlink control information that is transmitted by using the first TTI ([0008], “According to one aspect of the present invention, user equipment performing communications by using a plurality of CCs (Component Carriers) including at least two CCs having different TTI (Transmission Time Interval) lengths, includes: a receiving section receiving downlink control information in a first CC;” [0037] further states that “a DCI (Downlink Control Information) notified via, e.g., the PDCCH and EPDCCH as downlink control information, but the embodiment is not limited to this information. For example, the PDSCH is assumed as the downlink data, but the embodiment is not limited to this channel.” [0051] also describes that “the CCS of the downlink between the CCs having the different TTI lengths. The embodiment 1.2 will describe an example wherein the user equipment receives the downlink data at the CC having the short TTI length, based on the downlink control information received at the CC having the long TTI length.” [0052] describes “the two TTIs having different TTI lengths, i.e., a (relatively) long TTI length and a (relatively) short TTI length.” [0053] “FIG. 6 is a schematic diagram of the CCS according to the embodiment 1.2. FIG. 6 illustrates an example wherein the user equipment receives the downlink data at the CC4, based on the downlink control information received at the CC1. FIG. 6 also depicts radio resources of the CC1 to CC4 at the CCS timing.” Please note also paras. [0054-0056]) and/or second downlink control information that is transmitted by using the second TTI;
and a control section that controls receipt of a downlink shared channel that is 10transmitted in another cell and/or transmission of an uplink shared channel, based on the first downlink control information and/or the second downlink control information (Figure 6A and [0056] wherein, “The wireless base station notifies the user equipment that the downlink data is scheduled (allocated) to the CC4 (e.g., 1 TTI of the CC4) by using the downlink control information. The wireless base station notifies the user equipment not of information for specifying the TTI, to which the downlink data is scheduled (allocated), of the 4 TTIs of the CC4, … the wireless base station may simply cause the downlink control information to contain an item of CC information (e.g., the CIF), and is thereby able to restrain the rise in overhead of the downlink control information.” [0008], “a control section controlling the communication in a second CC different from the first CC, based on the downlink control information.”).
Regarding claim 2, Takeda discloses the user terminal according to claim 1, wherein the control section 15controls receipt of a downlink shared channel that is transmitted by using a given second TTI in the other cell, based on a carrier indicator contained in the first downlink control information transmitted in the given cell (Figure 6A and para. [0056], “The wireless base station notifies the user equipment that the downlink data is scheduled (allocated) to the CC4 (e.g., 1 TTI of the CC4) by using the downlink control information. The wireless base station notifies the user equipment not of information for specifying the TTI, to which the downlink data is scheduled (allocated), of the 4 TTIs of the CC4, but of the scheduled CC (which is herein the CC4) and the resources. …”).
Regarding claim 3, Takeda discloses the user terminal according to claim 1, wherein the control section 20controls receipt of a downlink shared channel that is transmitted by using the second TTI and/or a downlink shared channel that is transmitted by using the first TTI in the other cell (Figure 7A and [0079], “… FIG. 7 illustrates an example wherein the user equipment receives the downlink data at the CC1, based on the downlink control information received at the CC4. Note that FIG. 7 depicts part of scheduling of the radio resources of the CC1 to CC4.”), based on a carrier indicator contained in the second downlink control information transmitted in the given cell (Figure 7A, para. [0079], “the user equipment receives the downlink data at the CC1, based on the downlink control information received at the CC4. Note that FIG. 7 depicts part of scheduling of the radio resources of the CC1 to CC4.” And carrying control information, e.g., Figure 6 and [0056]).
25 Regarding claim 4, Takeda discloses the user terminal according to claim 1, wherein the control section controls receipt of a downlink shared channel that is transmitted by using the first TTI in the other cell, based on a carrier indicator contained in the first downlink 58control information transmitted in the given cell (para. [0048] that “enables the CCS (Cross Carrier Scheduling) to be implemented only within the CG grouped by the CCs having the same TTI lengths even when the shortened TTIs and the normal TTIs coexist.”), and controls receipt of a downlink shared channel that is transmitted by using the second TTI in the other cell based on a carrier indicator contained in the second downlink control information transmitted in the given cell ([0048] further states that “Intricacy of controlling the CCS can be thereby restrained in the CA including the CCs having the different TTI lengths.”).
Claim 6 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Takeda, [0001], “…and a wireless communication method in a next generation mobile communication system”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over applicant’s submission of prior art Takeda et al. (EP 3340710) in view of applicant’s submission of prior art 3GPP TSG RAN WG1 Meeting #89   R1-1707538: Discussion on sTTI length configuration Discussion and decision document.
Regarding claim 5,  Takeda discloses  a user terminal that communicates by using a plurality of cells, including a cell to use a second transmission time interval (TTI) having a shorter TTI length than a first TTI (Figure 6A), the user terminal comprising:
a receiving section that receives first downlink control information that is 10transmitted by using the first TTI ([0008], “According to one aspect of the present invention, user equipment performing communications by using a plurality of CCs (Component Carriers) including at least two CCs having different TTI (Transmission Time Interval) lengths, includes: a receiving section receiving downlink control information in a first CC;” [0037] further states that “a DCI (Downlink Control Information) notified via, e.g., the PDCCH and EPDCCH as downlink control information, but the embodiment is not limited to this information. For example, the PDSCH is assumed as the downlink data, but the embodiment is not limited to this channel.” [0051] also describes that “the CCS of the downlink between the CCs having the different TTI lengths. The embodiment 1.2 will describe an example wherein the user equipment receives the downlink data at the CC having the short TTI length, based on the downlink control information received at the CC having the long TTI length.” [0052] describes “the two TTIs having different TTI lengths, i.e., a (relatively) long TTI length and a (relatively) short TTI length.” [0053] “FIG. 6 is a schematic diagram of the CCS according to the embodiment 1.2. FIG. 6 illustrates an example wherein the user equipment receives the downlink data at the CC4, based on the downlink control information received at the CC1. FIG. 6 also depicts radio resources of the CC1 to CC4 at the CCS timing.” Please note also paras. [0054-0056]) and/or second downlink control information that is transmitted by using the second TTI, in a given cell;
and a control section that controls receipt of a downlink shared channel transmitted in the given cell, based on the first downlink control information (Figure 6A and [0056] wherein, “The wireless base station notifies the user equipment that the downlink data is scheduled (allocated) to the CC4 (e.g., 1 TTI of the CC4) by using the downlink control information. The wireless base station notifies the user equipment not of information for specifying the TTI, to which the downlink data is scheduled (allocated), of the 4 TTIs of the CC4, … the wireless base station may simply cause the downlink control information to contain an item of CC information (e.g., the CIF), and is thereby able to restrain the rise in overhead of the downlink control information.” [0008], “a control section controlling the communication in a second CC different from the first CC, based on the downlink control information.”) and/or the second downlink control information.
Takeda does nor expressly disclose  15wherein the control section controls receipt of a downlink shared channel and/[or transmission of an uplink shared channel] on an assumption that the first downlink control information and the second downlink control information include no carrier indicator.
Discussion on sTTI length configuration Discussion and decision document discusses that “Cross-carrier scheduling is only allowed when both scheduling and scheduled cells are configured with sTTI or when both scheduling and scheduled cells are not configured with sTTI,” Page 3, “Proposal 5,” top paragraph.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the handoff mechanism of Takeda with the mechanisms of sTTI length configuration Discussion and decision document to include controlling receipt of a downlink shared channel and/[or transmission of an uplink shared channel] on an assumption that the first downlink control information and the second downlink control information include no carrier indicator for the purpose of simplicity: “For simplicity, one possible solution is to allow cross-carrier scheduling only when both scheduling and scheduled CCs are configured with sTTI or when both scheduling and scheduled CCs are not configured with sTTI,” Page 2, bottom paragraph, ll. 4-6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200351955 to Jeon et al: Cause the base station to: receive a first message comprising: a preamble; and a transport block; transmit downlink control information.
US 20170164384 to Wang et al: Resource scheduling method for wireless communication is performed by the eNB.
US 20200389870 to Shin et al: A first user equipment (UE) includes receiving first downlink control information (DCI) including information related to physical downlink shared channel (PDSCH) scheduling of the first UE from a base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIO R PEREZ/Primary Examiner, Art Unit 2644